CasCasd ti Ritid-0A86 PeaKnepobtindles se CPitdd B8ffOIAT * Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re |

| Consolidated Multidistrict Action
CUSTOMS AND TAX ADMINISTRATION OF |
THE KINGDOM OF DENMARK | Docket No. 1:18-md-2865 (LAK)

(SKATTEFORVALTNINGEN) TAX REFUND
SCHEME LITIGATION

This document relates to: 19-cv-10713 (LAK)

 

STIPULATION AND [RROPOSED| ORDER
EXTENDING TIME TO ANSWER THE AMENDED COMPLAINT

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for the parties, that the current deadline for Defendant California Catalog Company
Pension Plan (“California Catalog”) to answer the Amended Complaint in this action is hereby
extended thirty (60) days up to and including May 7, 2021,

No provision of this Stipulation and Order shall be construed as a waiver of, and
California Catalog expressly reserves, any and all defenses.

This is Defendant’s tenth request for an extension of time to answer or otherwise respond
to the Amended Complaint. The Court granted Defendant's first seven requests and has yet to

rule on its eighth and ninth requests.

 
CasCAS8-AviBIMG-OABEIDARNEDICL Maes Sz OBiidd BaHfOFAL 2 Page 2 of 2

Dated: New York, New York
March 8, 2021

LANKLER, SIFFERT & WOHL LLP HUGHES HUBBARD & REED LLP

By:_/s/ Marc A. Weinstein
(e-signed with consent)
Mare A. Weinstein

By:_/s/ Gabrielle S. Friedman
Gabrielle $. Friedman

500 Fifth Avenue

New York, New York 10119
Telephone: (212) 921-8399
gfriedman@|lswlaw.com.

One Battery Park Plaza

New York, New York 10004-1482
Telephone: (212) 837-6000

Fax: (212) 422-4726

Counsel for Defendant California Catalog marc.weinstein@hugheshubbard.com

Company Pension Plan
Counsel for Skatteforvaltningen (Customs and

Tax Administration of the Kingdom of
Denmark)

SO OR]

 

 

Lewis A. Kaplan

United States District sade

ey

 
